Citation Nr: 0033525	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-13 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to July 
1968.

This appeal arises from an October 1998, Department of 
Veterans Affairs Regional Office (VARO), New Orleans, 
Louisiana rating decision which denied the appellant's claim 
for an increased rating for service-connected post traumatic 
stress disorder, evaluated as 30 percent disabling.


FINDING OF FACT

Current manifestations of the appellant's post traumatic 
stress disorder include sleep impairment with nightmares, 
intrusive thoughts, startle response, some depression, no 
suicidal intent or homicidal ideations or intent, panic 
attacks, intact memory, and logical and coherent speech.  His 
insight and judgment are generally adequate.


CONCLUSION OF LAW

Current manifestations of the appellant's service-connected 
post traumatic stress disorder, are no more than 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2000) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2000) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

A VA examination was conducted in November 1996.  The 
appellant reported that he had worked for an electrical 
utility company until approximately 7 months earlier when he 
injured his back and received disability retirement.  He 
claimed that he had liked his work and reported problems on 
the job only during the last 2 to 3 years.  He denied 
fighting or having difficulty getting along with others, 
although he indicated that he could not "connect" with 
other people.  He reported difficulty sleeping which resulted 
in poor concentration, irritability, and slow work 
performance during the day.  He indicated that he drank 2 to 
3 drinks per night, but had stopped using marijuana several 
years earlier.  He described cyclical depression for which he 
was provided Valium in the 1970's.  He claimed that his 
depression had worsened during the past 2 to 3 years, but 
that he had not pursued treatment.  He also reported that his 
relationships with his wife of 33 years and 4 children were 
good, although he and his wife had separated 3 to 4 times for 
short periods during their marriage.  He complained of 
difficulty falling and staying asleep, recurrent nightmares 
about his experiences in Vietnam, intrusive thoughts, a 
depressed mood on most days, suicidal thoughts, chronic 
anxiety, distrust of others, social withdrawal and isolation, 
irritability, and alcohol abuse.  He denied any plans to hurt 
himself or any attempts to hurt himself in the past.

The examiner observed that the appellant was alert and fully 
oriented.  His speech was fluent and grammatical.  He was 
cooperative, and focused.  Responses on the MMPI-II showed 
significant elevations on most clinical scales.  The validity 
scale pattern suggested that this profile was valid, however, 
responses were somewhat exaggerated in a negative direction.   
Responses on the clinical profile suggested that the 
appellant was experiencing a great deal of emotional turmoil 
and lacked coping defenses to provide himself a level of 
comfort.  His responses further suggested that he harbored 
deep feelings of insecurity and inadequacy and had difficulty 
trusting his own judgment or trusting others.  As a result, 
he had difficulty making decisions and often did not profit 
from experiences.  His responses also suggested he was not 
only depressed, but ruminative.  He appeared bothered by 
unusual thoughts and perceptions.  Extreme responses on the 
MMPI-II were indicative of severe emotional distress, 
exaggeration to appear in the worst possible light, frank 
psychosis or malingering.  The interview and test data 
suggested that contact with reality was adequate, there was 
no evidence of a thought disorder.  It was reported likely 
that the appellant was experiencing severe emotional distress 
and questioned whether others would find his symptoms to be 
believable.  The examiner diagnosed post traumatic stress 
disorder, chronic; and major depressive disorder, recurrent 
episode; and alcohol abuse on Axis I.  The global assessment 
of functioning score was 60, indicative of moderate symptoms 
of distress and moderate impairment in social functioning.  

VARO granted the appellant entitlement to service connection 
for post traumatic stress disorder, evaluated as 30 percent 
disabling, in a March 1997 rating decision.

VA outpatient treatment records dated from September 1997 to 
May 1998 were submitted which indicated that the appellant 
was followed for his PTSD symptoms.  He was seen in February 
1998 for relaxation training.  He was provided tapes and a 
handout on suggestions for going to sleep.  He was advised to 
discontinue alcohol which causes fragmented sleep and often 
disturbing nightmares.  The diagnostic impression was of 
sleep disorder related to another mental disorder (PTSD and 
Major Depression) vs. substance induced sleep disorder 
(ETOH).  In May 1998 the appellant continued to have sleeping 
difficulty and complained of intrusive thoughts, depression, 
irritability and flashbacks.  The examiner observed that he 
was casually dressed and in no apparent distress.  He was 
alert, oriented and cooperative.  His affect was constricted.  
His thoughts were coherent.  He avoided direct eye contact, 
but his speech was normal.  He denied being depressed, and 
was not having thoughts of hurting himself or others. He was 
not overtly psychotic and his automatic judgment and insight 
were intact.  In July 1998, the appellant reported that the 
Vietnam readjustment therapy was helping, although it 
triggered some memories.  He continued to have sleeping 
difficulties and some depression.  He also reported periods 
of unprovoked anxiety.

A VA examination was conducted in August 1998.  The appellant 
reported that he would sit in his house because of his back 
condition.  He claimed that when he became depressed, he 
would drive around a little.  He indicated that he did not 
socialize very much, but would visit his mother.  He reported 
that he had been taking relaxation therapy since February 
1998, and that he had started group therapy once a week four 
months earlier.  He reported that he took Prozac and Clonopin 
without side effects, other than mild constipation.  
Subjective complaints included sleeplessness, and nightmares.  
He claimed that he and his wife had argued more over the last 
1-1/2 years and that their relationship had deteriorated.  The 
examiner observed that the appellant was neatly dressed.  He 
was oriented in all spheres.  His speech was logical, 
coherent, goal directed and completely intelligible.  His 
stated mood was that of depression and tension.  His affect 
was appropriate to his mood.  There were no indications of 
cognitive dysfunctions or of any psychotic thought process.  
He was friendly and spontaneous, and appeared to be a 
reliable historian.  His fund of general knowledge, his 
problem solving ability, and his social judgment were 
adequate.  His ability to think abstractly, as measured by 
proverb interpretation, was excellent.  His long- and short-
term memory was adequate.  He complained of poor 
concentration, but his concentration was adequate during the 
mental status exam.  He was not suicidal or homicidal by self 
report.  His insight was judged to be average.  A comparison 
of his symptoms in December of 1996 with his present symptoms 
resulted in a finding that a moderate increase had occurred.  
His occupational endeavors were about the same.  There 
appeared to be a slight increase in his alienation with his 
relationship to his wife.  GAF was 55.

Additional VA treatment records dated from August 1998 to 
January 1999 were submitted.  In August 1998, the appellant 
related nothing had changed since his last visit.  He related 
being depressed, waking up with slight dread, and feeling 
fatigued due to not sleeping well.  The examiner observed 
that he was in no acute distress.  He was alert, oriented, 
and cooperative.  His affect was anxious.  He had coherent 
thoughts.  His speech was normal.  He was depressed, but was 
not suicidal or homicidal.  He was not overtly psychotic.  
His judgment and insight were intact.  He again reported no 
change in his symptoms in November 1998.  He was alert, 
oriented and cooperative.  His affect was nervous, and he 
avoided direct eye contact.  His speech was normal.  His 
thoughts were coherent.  He was not actively suicidal or 
homicidal.  His judgment and insight were intact.  His GAF 
was 50 to 55.  In January 1999, he reported that he was doing 
all right and things were about the same.  He had nightmares, 
avoidance behavior, a tendency to be easily irritated, and 
intrusive thoughts.  His GAF remained 50 to 55.

At his January 2000 hearing on appeal, the appellant 
testified regarding his PTSD symptoms.  He claimed that he 
had difficulty concentrating and remembering things.  He also 
claimed that he stayed depressed.  He reported that he was on 
guard all of the time and had panic attacks 3 or 4 times a 
week.  He reported startle response and thoughts of suicide 
and homicide.  He claimed that he had sleeplessness, 
nightmares and flashbacks of Vietnam.  He reported feelings 
of guilt because of his survival.  He reported episodes of 
violent behavior.  He testified that he and wife of 30 years 
did not have a good relationship and he was not close to his 
children.  He indicated that he received poor evaluations 
during his last two years of employment. 

Post traumatic stress disorder is rated under Diagnostic Code 
9411, which, according to the rating criteria, is rated under 
the "General Rating Formula for Mental Disorders".  38 
C.F.R. § 4.130 (2000).  The regulation reads:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  [10 
percent]

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal) due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  In addition, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (2000).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (2000).

The Board finds that the evidence shows that the appellant's 
post traumatic stress disorder, as measured by the GAF scores 
assigned, results in no more than moderate social and 
occupational impairment.  The clinical evidence shows that 
symptoms of the post traumatic stress disorder principally 
involve sleep impairment with nightmares, intrusive thoughts, 
startle response, depression and tension.  However, the 
clinical evidence also showed no suicidal or homicidal intent, 
intact memory and concentration, logical and coherent speech, 
intact insight and judgment, and unimpaired thinking.  In the 
terms of the rating schedule, he did not exhibit most of the 
criteria for a 50 percent rating: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment or impaired abstract thinking.  Accordingly, 
the Board finds no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to post traumatic stress disorder 
symptoms warranting a 30 percent disability rating.  38 C.F.R. 
§ 4.130 Diagnostic Code 9411 (2000).

The preponderance of the evidence does not indicate that the 
appellant has psychiatric symptoms that would more nearly 
approximate the criteria for a 50 percent disability rating.  
Therefore the Board finds that the preponderance of the 
evidence is against the appellant's claim for a higher 
disability rating.



ORDER

An increased rating for the appellant's service-connected 
post traumatic stress disorder is denied.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

